       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 1 of 13




                                             Joseph Hackett

2:40:47 P.M. – Hackett and Moerschel enter the Capitol through the Columbus Door.




2:40:58 P.M. – Hackett and other members of the stack briefly gather near the pillar in the foyer.




                                                    1
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 2 of 13




2:41:06 P.M. – The members of the stack walk west towards the east door of the Rotunda.




2:41:12 P.M. – Moerschel enters the Rotunda via the east door, followed by Hackett a few moments
later.




                                                 2
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 3 of 13




2:41:35 P.M. – K. Meggs, C. Meggs, Berry, Hackett, and Moerschel stand together in the Rotunda.




2:41:50 P.M. – K. Meggs, C. Meggs, Berry, Hackett, and Moerschel walk west across the Rotunda.




                                                  3
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 4 of 13




2:42:04 P.M. – Hackett, Berry, and Moerschel walk behind K. Meggs and C. Meggs west across the
Rotunda.




2:42:20 P.M. – K. Meggs, C. Meggs, and Moerschel head south towards the south door; Berry and
Hackett linger behind.




                                                 4
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 5 of 13




2:42:29 P.M. – K. Meggs, C. Meggs, Hackett, Berry, and Moerschel gather in the center of the Rotunda,
joined by Harrelson, before heading towards the south door.




2:42:40 P.M. – K. Meggs, C. Meggs, Hackett, Berry, and Moerschel stand in the south doorway.




                                                  5
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 6 of 13




2:43:13 P.M. – C. Meggs, Hackett, and Moerschel remain by the south door.




2:44:05 P.M. – Hackett walks north to join K. Meggs, Berry, and Harrelson to talk.




                                                    6
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 7 of 13




2:44:10 P.M. – K. Meggs, Berry, Hackett, and Harrelson walk south towards the south door.




2:44:14 P.M. – K. Meggs, Hackett, Berry, and Harrelson rejoin Moerschel and C. Meggs by the south
door.




                                                  7
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 8 of 13




2:44:42 P.M. – K. Meggs, C. Meggs, Berry, Hackett, Harrelson and Moerschel remain in the south
doorway.




2:44:54 P.M. – K. Meggs, C. Meggs, Berry, Hackett, and Moerschel leave the Rotunda via the south door.




                                                  8
       Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 9 of 13




From 2:44:54 to 2:45:46 P.M., Hackett and Moerschel are not visible on CCTV.

2:45:46 P.M. – Hackett enters the Rotunda through the south door and walks northeast along the wall
towards the east door. Moerschel is not visible on CCTV.




2:46:07 P.M. – Hackett leaves the Rotunda through the east doors.




                                                  9
      Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 10 of 13




2:46:10 P.M. – Hackett stands just inside the foyer by the east door and looks at the Columbus Door.




2:46:21 P.M. – Hackett enters the Rotunda through the east doors and heads southwest towards the
south door.




                                                  10
      Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 11 of 13




2:46:45 P.M. – Hackett exits the Rotunda through the south door.




From 2:46:45 – 2:51:00 P.M., Hackett and Moerschel are not visible on CCTV.

2:51:00 P.M. – Hackett and Moerschel enter the Rotunda through the south door and head northeast
towards the east door.




                                                 11
      Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 12 of 13




2:51:14 P.M. – Hackett and Moerschel approach the east door of the Rotunda.




2:51:21 P.M. – Hackett and Moerschel leave the Rotunda through the east door.




                                                 12
      Case 1:21-cr-00028-APM Document 344-3 Filed 08/17/21 Page 13 of 13




2:51:26 P.M. – Hackett and Moerschel walk east towards the Columbus Door to exit the Capitol.




2:51:53 P.M. – Hackett and Moerschel exit the Capitol through the Columbus door.




                                                 13
